Citation Nr: 0107273	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to accrued benefits based on a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), emphysema, and lung cancer (claimed 
as secondary to in-service tobacco use).

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active duty from December 1940 until December 
1941.  

The appellant (the veteran's son) contends, in part, that the 
Regional Office (RO) erred in not finding that the evidence 
of record at the time of the veteran's death supported a 
grant of service connection for various respiratory 
disorders.  Moreover, the appellant claims that these 
respiratory disorders caused the veteran's death. 

The Board notes that a Report of Contact dated in June 2000 
shows that the Veterans of Foreign Wars (VFW) returned the 
veteran's claims file and noted that the it did not hold 
power of attorney for what was described as the veteran's 
"widow."  However, the death certificate shows that at his 
death the veteran was "[w]idowed" (which means that at his 
death he was not married).  Presumably, this June 2000 
correspondence was intended the mean that the appellant, the 
veteran's son, was not represented by VFW.  The appellant 
evidently does not have representation.  This is referred to 
the RO for clarification.  

In April 1999, the RO determined that the veteran had not 
submitted evidence of a well-grounded claim for service 
connection for COPD, emphysema, and lung cancer as secondary 
to in-service tobacco use.  In May 1999 the RO also 
determined that the appellant had not submitted evidence of a 
well-grounded claim for the cause of the veteran's death.  It 
was stated that service connection for lung cancer "was not 
being considered due to smoking as the law amended by 
38 U.S.C. Section 113 (precludes the establishment of service 
connection for disability or disease contracted in service 
attributable to use of tobacco products when the claim is 
received by VA after 6-9-98, the date of enactment of the 
law.)"  

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during military service.  See, 
38 U.S.C.A. § 1103 (West Supp. 2000).  However, that statute 
does not apply to veterans currently receiving benefits or 
veterans who filed claims on or before June 9, 1998.  

In the May 1999 denial the RO indicated that the claim had 
been filed in December 1998.  However, the Board observes 
that the veteran's original claim for service connection for 
respiratory disability due to tobacco use is set forth on VA 
Form 21-4138, Statement in Support of Claim, and is dated 
June 2, 1998 but was received on June [redacted], 1998.  The death 
certificate reveals that the veteran died on June [redacted], 1998 of 
"carcinoma of lung."  Several other VA Forms 21-4138 were 
received by VA on June 9, 1998 (but dated prior to the 
veteran's death) make it clear that he was claiming service 
connection for COPD, emphysema, and lung cancer.  

Thereafter, VA Form 21-530, Application for Burial Benefits 
was received later in June 1998 and again in September 1998.  
VA Form 21-601, Application for Reiombursement from Accrued 
Amounts Due a Deceased Beneficiary, was received in December 
1998, and another VA Form 21-530 was received in June 1999.  

Accordingly, it appears that the claims for service 
connection for COPD, emphysema, and lung cancer as secondary 
to inservice tobacco use were received before Public Law 105-
206 (38 U.S.C.A. § 1103) took effect.  Accordingly, this 
revision of the law does not affect this claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

On file are documents indicating that the veteran's earlier 
claim for black lung benefits, claimed as incurred during his 
occupation as a miner, was denied.  The copy of the Court's 
Memorandum decision on file indicates that "Plaintiff simply 
failed to prove that his lung condition arose from coal mine 
employment.  One would have to engage in speculation to find 
such a causal connection on the basis of the present record.  
It seems that the plaintiff's lung condition is as likely to 
have arisen from the package of cigarettes that he smoked 
daily over forty years as it is to have arisen from his 
relatively short employment as a coal miner."  

In this regard, Dr. C. L. M reported in a June 17, 1998 
statement that she had treated the veteran for the past 
several years and he had long-standing COPD and last month 
was diagnosed with terminal squamous cell carcinoma of the 
lung.  She opined that both the COPD and lung cancer were the 
result of long-standing cigarette use which the veteran 
started while in military service.  In a July 1998 statement 
that physican also stated that the veteran had recently died 
of extensive lung cancer and his family had told her that he 
had had a nervous breakdown while in military service and 
that this was when he had started his use of tobacco.  Both 
his COPD and his lung were the result of tobacco use.  

The Board also observes that an April 1997 Board decision 
denied the veteran's claim for service connection for 
"psychoneurosis, mental deficiency" but that Board decision 
was vacated upon appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) which remanded that case to the Board.  Thereafter, 
the veteran withdrew his claim and on June 23, 1998 the Board 
entered a decision dismissing the appeal because the veteran 
had desired to withdraw the appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should clarify the appellant 
wishes regarding representation on the 
issue presently before the Board. 

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  Readjudicate the veteran's claim for 
service connection for COPD, emphysema, 
and lung cancer as secondary to in-
service tobacco use without consideration 
of 38 U.S.C.A. § 1103.  

4.  Afterwards the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement (NOD) has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


